Citation Nr: 9923391	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to March 
1974.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for a right ankle disability was denied.

In December 1997, the Board remanded this claim for further 
development including the procurement of additional service 
medical records and of private and VA treatment records.  In 
addition, the Board requested the RO to obtain clarification 
of an August 1995 medical opinion proffered by E.A. Blake, 
D.C.

The claims file shows that the RO attempted to obtain 
additional service medical records both from the Naval 
Medical Center and Naval Station in San Diego, California and 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Department of the Navy responded, in 
February 1998, that it could find no records concerning the 
veteran.  Similarly, NPRC responded, in May 1998, that it had 
already forwarded all available service medical records 
concerning the veteran to VA in 1974.

In February 1998, the RO sent a letter to the veteran, 
requesting that he identify medical health care providers who 
had treated him for his right ankle disability.  The record 
does not show that the veteran responded.  Nevertheless, the 
RO did request and receive copies of records of treatment 
accorded the veteran at James A. Haley Veterans' Hospital.  

The RO also requested clarification of Dr. Blake's statement 
in March 1998.  A letter received by the RO later the same 
month indicates that the physician died in 1997, and that no 
further information regarding the veteran was available.

Considering the foregoing, the Board finds that the RO 
complied with the terms of the Remand.


FINDINGS OF FACT

The veteran's current right ankle disability is not related 
to any injury or disease incurred in or aggravated by 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has provided competent medical evidence demonstrating that he 
currently has a right ankle disability, described in an 
October 1995 VA examination report as status post severe 
ankle lateral ligament injury with degenerative joint disease 
and, in VA outpatient records dated in March 1997, as 
painful, unstable right ankle status post lateral ankle 
stabilization.  In addition, the veteran's assertions of an 
inservice right ankle injury are competent evidence of 
incurrence of an ankle injury in service.  Finally, based on 
the history given by the veteran of a severe injury to the 
ankle during service, the report of an October 1995 VA 
examination contains a diagnosis of status post severe ankle 
lateral ligament injury with degenerative joint disease.  

Despite the veteran's account of a right ankle injury while 
enrolled in commissary school in San Diego in 1970, with 
treatment for the injury at the base hospital, requests for 
records of such treatment from both the facility in San Diego 
and the NPRC have been fruitless.  The service medical 
records in the veteran's claims folder are devoid of any 
complaints of or treatment for a right ankle injury.  
Moreover, the veteran's reports of medical history and 
examination upon induction into active duty, dated in 
December 1969, reveal no complaints or diagnoses concerning 
the right ankle, or findings of right ankle abnormalities or 
defects.  Similarly, the veteran's report of medical 
examination at discharge from active service, dated in 
February 1974, evidences no right ankle diagnoses, 
abnormalities, or defects.

In addition, a VA examination report dated in September 1974, 
within six months following the veteran's discharge from 
active service, reflects no complaints concerning the 
veteran's lower extremities, including the right ankle.  
Rather, the veteran reported injuring his back and neck in a 
car crash during service-a fact reflected in the service 
medical records.  He specifically denied any numbness or pain 
radiating into his legs.  The examiner noted no subjective 
complaints or objective findings concerning the veteran's 
lower extremities.  The report shows the veteran exhibited no 
tenderness, limitation of motion, swelling, or weakness in 
his extremities.  The examiner observed the veteran could 
walk on his tiptoes and heels and found, specifically, that 
his feet were normal. 

It is not until September 1995-more than 21 years after the 
veteran's discharge from active service-that the veteran 
claimed service-connection for a right ankle disability, as 
resulting from an inservice injury.  And it is not until 1993 
that the medical evidence reflects complaints of or treatment 
for a foot or ankle disability.  

The VA examination report of October 1995 does not indicate 
that the veteran's claims folder was reviewed by the 
examiner, nor does the record otherwise indicate that the 
examiner reviewed the veteran's claims folder.  Thus, the 
diagnosis contained in that examination report was based on 
the history given by the veteran - a history that is not 
supported by the medical records and reports.  Moreover, none 
of the other medical records or reports mentions the claimed 
in-service right ankle injury or otherwise links it to the 
current right ankle disability.  As the diagnosis is based on 
a history that is not supported by the record, the Board 
accords it no weight.  

E.A. Blake, D.C., proffered a statement in August 1995, in 
which he reported having treated the veteran intermittently 
since 1988.  He noted degenerative changes in the lumbar 
spine and pelvis, and in the neck and thoracic spine.  He 
also noted that the veteran exhibited arthritic changes in 
his heels and ankles, including calcaneal spurs, which were 
treated with therapy and orthotics.  He added that, having 
observed the veteran since 1988 and knowing the veteran must 
stand all day when working, 

there have been progressive changes going 
on with some definite inclination that 
they are inter-related to each other and 
will continue to show signs of further 
degeneration and regression in the near 
and distant future.

It is unclear from the face of this document what exactly is 
"inter-related."  As noted above, the RO attempted to 
clarify the physician's opinion, to no avail.  Nevertheless, 
even assuming, without finding, that Dr. Blake intended to 
show a relationship between the veteran's service-connected 
lower back disability and his right ankle disability, his 
statement is still insufficient to provide a nexus between 
the veteran's right ankle disability and his active service.  
This is so because Dr. Blake does not explain the type of 
relationship he finds.  Specifically, he does not posit a 
causal relationship between the service-connected lower back 
disability and the veteran's right ankle disability.  Nor 
does he posit a causal relationship between any other injury 
or disease occurring during active service and the right 
ankle disability.  Consequently, the Board concludes that 
this opinion does not support the claim for service 
connection.

The evidentiary record presents no other statements or 
medical expert opinions that would suggest a possible link 
between the veteran's current right ankle disability and any 
inservice injury or disease.

The appellant has presented his own statements regarding the 
cause of his right ankle disability.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide competent medical opinion 
regarding the nature and origin of his right ankle 
disability, or its etiologic relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between his current right ankle disability 
and his active military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As the record does not contain a competent and credible 
medical opinion linking the veteran's current right ankle 
disability to an injury during his active military service, 
the Board concludes that he claim for service connection 
cannot be granted.


ORDER

The veteran's claim for entitlement to service connection for 
a right ankle disability is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

